02-12-073-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00073-CV
 
 



In the Interest of A Child


 


 




 




 


 


 



----------
FROM THE 231st
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Robin Dumas filed her notice of appeal on February 22, 2012.  On February 24,
2012, we notified Appellant of our concern that we lacked jurisdiction over her
appeal because there is no signed, final order in this case and that her notice
of appeal was premature.  See Tex. R. App. P. 26.1(a), 27.1(a).  We
informed Appellant that unless she or any party desiring to continue the appeal
furnished this court with a signed copy of the order that Appellant seeks to
appeal, we would dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f).  We have received no response to our letter nor a
copy of a signed order from the trial court in this case.
Texas
appellate courts have jurisdiction only over final orders or judgments unless a
statute permits an interlocutory appeal.  Cherokee Water Co. v. Ross,
698 S.W.2d 363, 365 (Tex. 1985).  There is no signed order or judgment in this
case.  Therefore, we dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL: 
GABRIEL, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DELIVERED:  May 3, 2012




[1]See Tex. R. App. P. 47.4.